UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
ROBERT PAUL TAYLOR, CIVIL ACTION NO. 1:17-CV-00882
Plaintiff
VERSUS JUDGE DRELL.
LASALLE MANAGEMENT CO., MAGISTRATE JUDGE PEREZ-MONTES
ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of timely objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that Taylor’s Motion to Amend (ECF No. 102) is DENIED.

IT IS FURTHER ORDERED that Taylor’s Motion for Extension (ECF No. 119)
is DENIED.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana, on

CSS

this dL day of March, 2020.
DEE D. DRELL, JUDGE

UNITED STATES DISTRICT COURT

 
